FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUVENAL BAEZ-GARCIA,                             No. 13-73120

               Petitioner,                       Agency No. A095-734-399

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Juvenal Baez-Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s order denying his motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We deny the petition for review.

      Baez-Garcia does not challenge the agency’s determinations that he failed to

submit previously unavailable evidence in support of his motion to reopen and that

he failed to establish ineffective assistance of counsel. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). Accordingly, the agency did not

abuse its discretion in denying Baez-Garcia’s motion to reopen. See 8 C.F.R.

§ 1003.23(b)(3) (a motion to reopen will not be granted unless the evidence offered

was not available at the former hearing); Mohammed, 400 F.3d at 793-94

(compliance with Matter of Lozada guidelines and a showing of prejudice are

required for an ineffective assistance of counsel claim).

      Baez-Garcia has failed to establish that the agency excluded or ignored

evidence of his presence in 1997 in reaching its conclusion that he had not

established continuous physical presence between November 1997 and February

1999. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (to

establish a due process violation for failing to consider evidence, petitioner must

overcome the presumption that the board did review the evidence).

      PETITION FOR REVIEW DENIED.


                                          2                                    13-73120